Case 1:15-cr-00132-SOM Document 154 Filed 07/08/20 Page 1 of 5   PageID #: 552



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )           CR. NO. 15-132 SOM
                              )
          Plaintiff,          )           ORDER DENYING DEFENDANT’S
                              )           MOTION FOR COMPASSIONATE
                              )           RELEASE
                              )
     vs.                      )
                              )
BOBBY RICKS, JR.,             )
                              )
          Defendant.          )
                              )
_____________________________ )

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

I.          INTRODUCTION.

            After pleading guilty to one count of distributing 500

grams or more of cocaine and one conspiracy count based on the

underlying distribution offense, Defendant Bobby Ricks was

sentenced to 200 months of imprisonment.         He has served

approximately five years of his sentence, and, with anticipated

good time credit, has a projected release date of July 31, 2029.

That is, he has served considerably less than half of his

sentence.    He now moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).

            Ricks’s request is based on the COVID-19 pandemic.           He

is 47 years old and identifies no underlying medical conditions

that make him vulnerable to developing complications if he

contracts COVID-19.      On the present record, this court cannot

conclude that the pandemic is an extraordinary and compelling
Case 1:15-cr-00132-SOM Document 154 Filed 07/08/20 Page 2 of 5   PageID #: 553



circumstance that warrants the dramatic reduction Ricks seeks in

his sentence.

II.         ANALYSIS.

            Ricks’ compassionate release request is governed by 18

U.S.C. § 3582(c)(1)(A), which provides:

            [T]he court . . . upon motion of the
            defendant after the defendant has fully
            exhausted all administrative rights to appeal
            a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse
            of 30 days from the receipt of such a request
            by the warden of the defendant’s facility,
            whichever is earlier, may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons
            warrant such a reduction . . . .

            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission.

In other words, for the court to exercise its authority under §

3582(c)(1)(A), it must (1) find that the defendant exhausted his

administrative remedies or that 30 days have passed since he

filed an administrative compassionate relief request; (2) also

find, after considering the factors set forth in section 3553(a),

that extraordinary and compelling reasons warrant a sentence

reduction; and (3) find that such a reduction is consistent with



                                     2
Case 1:15-cr-00132-SOM Document 154 Filed 07/08/20 Page 3 of 5   PageID #: 554



the Sentencing Commission’s policy statements.          United States v.

Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

            A.    Ricks has not demonstrated that extraordinary and
                  compelling circumstances justify his early
                  release.

            Without resolving the parties’ dispute about whether

Ricks has satisfied the exhaustion requirement, this court

concludes that Ricks has not satisfied the second requirement.1

He fails to show extraordinary and compelling reasons warranting

a sentence reduction.

            Ricks argues that he should be released because of the

threat COVID-19 poses to his health.        He admits, however, that he

“currently does not have a medical condition that makes him

particularly vulnerable to COVID-19.”         ECF No. 149, PageID # 463.

At 47 years old, he is not in a high risk group.          According to

the CDC, “the risk for severe illness from COVID-19 increases

with age, with older adults at highest risk.”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

      1
        Ricks submitted an email request for compassionate
release to the Bureau of Prisons more than 30 days before filing
his motion. However, that request cited no ground for early
release and made no reference at all to the coronavirus. The
Government argues that that request does not constitute
exhaustion. This court views the exhaustion prerequisite as a
statutory claims-processing requirement, not a matter of subject
matter jurisdiction. See United States v. Drummondo-Farias, 2020
WL 2616119, at *3 (D. Haw. May 19, 2020). While any
jurisdictional issue would have to be addressed at the outset,
this court sees no need to address exhaustion before looking to
whether there are extraordinary and compelling circumstances
warranting early release.

                                     3
Case 1:15-cr-00132-SOM Document 154 Filed 07/08/20 Page 4 of 5    PageID #: 555



older-adults.html (last visited July 7, 2020).          Nothing else in

the record suggests that Ricks is particularly vulnerable to

complications relating to the coronavirus.

            This court also considers the time remaining on Ricks’s

sentence.    Ricks has served about five years of a twenty-year

prison sentence and, even with anticipated good time credit,

still has at least nine years remaining.

            While Ricks acknowledges that the coronavirus does not

present a unique danger to him, he contends that he should be

released solely because, about a month ago, the virus was

spreading quickly at USP Lompoc.         See ECF No. 149, PageID # 463.

COVID-19 was indisputably widespread at USP Lompoc then, but the

number of active cases is now considerably reduced.              Whether that

is because many inmates now have immunity, because the facility

is doing better at controlling the spread, or (of greater

concern) because the facility is failing to detect new cases,

this court at this point has a record that is less serious than

it would have been earlier.       Ricks’s argument would justify the

release of every inmate currently housed at USP Lompoc.             This

court has ordered the release of other USP Lompoc inmates, but

§ 3582(c)(1)(A) permits a court to order a reduction of sentence

only under extraordinary and compelling circumstances justifying

that reduction.     An argument that would justify a widespread

release of inmates cannot be reconciled with the statute’s text.


                                     4
Case 1:15-cr-00132-SOM Document 154 Filed 07/08/20 Page 5 of 5    PageID #: 556



Widespread release might be available through other (possibly

civil) proceedings.      But § 3582(c)(1)(A) requires an

individualized assessment of Ricks’s circumstances.              Given how

little of his sentence he has served, the absence of risks

relating to any medical condition, and what appears to be the

lessened presence of COVID-19 at USP Lompoc, this court concludes

that Ricks does not make the showing required by § 3582(c)(1)(A)

of extraordinary and compelling circumstances that warrant early

release.

III.        CONCLUSION.

            Ricks’s request for compassionate release under 18

U.S.C. § 3582(c)(1)(A) is denied.

            It is so ordered.

            DATED: Honolulu, Hawaii, July 8, 2020.



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge




United States v. Ricks, Cr. No. 15-132 SOM; ORDER DENYING DEFENDANT’S MOTION
FOR COMPASSIONATE RELEASE




                                      5
